Exhibit 10.1

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
March 28, 2017, by and between NATURAL ALTERNATIVES INTERNATIONAL, INC., a
Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of November 1, 2014, as amended from time to time ("Credit Agreement").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1. Section 1.1. (a) is hereby amended by deleting "January 31, 2019" as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date "February 1, 2020," with such change to be effective
upon the execution and delivery to

Bank of a promissory note dated as of March 28, 2017 (which promissory note
shall replace and be deemed the Line of Credit Note defined in and made pursuant
to the Credit Agreement) and

all other contracts, instruments and documents required by Bank to evidence such
change.

 

2.     Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

3.     Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

-1-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

   

WELLS FARGO BANK,

 

NATURAL ALTERNATIVES 

 INTERNATIONAL, INC.

  NATIONAL ASSOCIATION               By: /s/ Kenneth E. Wolf   By: /s/ Glenn
Burton    

KENNETH E. WOLF,

PRESIDENT

   

GLENN BURTON,

VICE PRESIDENT

              By: /s/ Michael Fortin           MICHAEL FORTIN,          

CHIEF FINANCIAL OFFICER

       

 

 

-2-

 